IN THE SUPREME COURT OF TENNESSEE

                             AT NASHVILLE




                                        FOR PUBLICATION

                                        Filed:   March 16, 1998


IN RE: FRANCIS E. DICHTEL         )     BOARD OF PROFESSIONAL
                                  )     RESPONSIBILITY
                                  )
                                  )     NO. 01S01-9506-BP-00101



                                                          FILED
                                                         March 16, 1998
For Francis E. Dichtel:           For Board of Professional
                                  Responsibility:       Cecil W. Crowson
                                                         Appellate Court Clerk
Francis E. Dichtel, Pro Se        Sandra Leach Garrett
Memphis, Tennessee                Nashville, Tennessee




                             OPINION




HELD IN CONTEMPT                                     ANDERSON, C.J.
              This case arose out of a petition for order of contempt filed in this

Court by the Board of Professional Responsibility against Francis E. Dichtel.

The petition alleged that Dichtel violated an order of suspension previously

entered by this Court by failing to comply with Tenn. Sup. Ct. R. 9, § 18, which

requires that suspended attorneys notify clients of the suspension, withdraw from

pending cases, and refrain from accepting new cases.



              After consideration of the entire record and oral argument, this

Court found that the petition was well-taken. We therefore held Francis Dichtel

in contempt of this Court and entered a judgment on October 7, 1997,

sentencing him to serve ten days in jail with credit for time served at the time of

his arrest.



                                  BACKGROUND

              On April 29, 1996, pursuant to a petition filed by the Board of

Professional Responsibility, this Court entered an order temporarily suspending

Francis Dichtel from the practice of law. The suspension was based upon a

finding that Dichtel was “improperly holding or has misappropriated client funds

and pose[d] a substantial threat of harm to the public.” At the time this order was

entered, a complaint against Dichtel alleging fourteen grounds for discipline was

pending before the Board.



              On September 11, 1996, following a hearing on the complaint and

Dichtel’s appeal to the chancery court, we entered an “order of enforcement” that

suspended Dichtel’s license for one year and one month. The order was based

on the hearing panel’s findings of Dichtel’s numerous violations of ethical and

disciplinary rules, including failing to act competently and zealously on behalf of




                                         -2-
certain clients, failing to return funds to certain clients, and co-mingling of trust

funds.



              On April 30, 1997, the Board filed this petition for order of contempt

alleging that Dichtel violated the orders of temporary suspension by continuing to

represent clients and by failing to comply with Tenn. Sup. Ct. R. 9, §18. This

Supreme Court rule requires suspended attorneys to notify clients of the

suspension, withdraw from representation in pending cases, give notice to

adverse attorneys when clients have not found substitute counsel, refrain from

accepting new cases, and file an affidavit with the Court and the Board stating

that the attorney has complied with the Court’s order.



              The Board’s petition for order of contempt was supported by court

documents and affidavits demonstrating that Dichtel represented clients and

accepted new cases after the April 29, 1996 order of temporary suspension.

These cases included:


              C       In June of 1996, Dichtel accepted a fee to file a
                      bankruptcy petition on behalf of Karl
                      Shumaker.

              C       In June and July of 1996, Dichtel continued to
                      represent the respondent in Dokes v. Dokes,
                      No. 26695-I, Shelby County Chancery Court.

              C       In July of 1996, Dichtel filed a bankruptcy
                      petition on behalf of Verlene Hill.

              C       In June of 1996, Dichtel accepted a fee to
                      represent Beneda Smith in a divorce
                      proceeding.

              C       In June of 1996, Dichtel accepted a fee to
                      represent Anita Norman in a divorce
                      proceeding.

              C       In June of 1996, Dichtel accepted a fee to
                      represent Terry Hugh William in a custody
                      case.

                                          -3-
              C      In June of 1996, Dichtel wrote to M.C. Jackson
                     relative to his representation of Jackson in a
                     divorce proceeding, despite previously
                     informing Jackson of the order of suspension.

              C      In June of 1996, Dichtel filed a complaint for
                     divorce on behalf of Jody Chase in Chase v.
                     Chase, No. 152465, Shelby County Circuit
                     Court.


Exhibits and affidavits supporting each of these allegations were attached to the

Board’s petition.



              This Court issued an order requiring Francis Dichtel to appear

before the Court on June 10, 1997, and to show cause why a contempt order

should not issue based on the above conduct. W hen Dichtel failed to appear,

this Court issued a capias requiring that Dichtel be taken into custody and post

bond for his appearance. Dichtel was taken into custody on June 26, 1997, and

later posted bond. A show cause hearing was set for October 7, 1997. Dichtel

failed to respond to the Board’s petition in writing, but personally appeared on

October 7, 1997, for the show cause hearing.



              After consideration of the petition, Dichtel’s statement under oath,

the supporting documentation to the allegations of misconduct, including

affidavits and court pleadings, and argument of counsel, this Court found that

Dichtel had violated the orders of suspension previously entered by this Court by

failing to notify clients of his suspension, failing to withdraw from pending cases,

and failing to refrain from taking new cases. In short, the record showed that

Dichtel failed to comply with Tenn. Sup. Ct. R. 9, § 18. We therefore found

Dichtel in contempt of this Court and entered a judgment on October 7, 1997,

sentencing him to serve ten days imprisonment, with credit for time served at the

time of arrest. Tenn. Code Ann. § 29-9-102; see also In re Saperstein, 811

                                         -4-
S.W.2d 900 (Tenn. 1991)(attorney found in contempt for continuing to represent

clients in violation of order of suspension and for non-compliance with Tenn.

Sup. Ct. R. 9, § 18).



                                  CONCLUSION

              Having considered the petition for order of contempt against

Francis Dichtel filed by the Board of Professional Responsibility, his statement

under oath, supporting pleadings and exhibits, and argument of the parties, we

concluded that Dichtel violated this Court’s order of suspension by failing to

comply with Tenn. Sup. Ct. R. 9, § 18, and by continuing to represent clients.

We therefore held Francis Dichtel in contempt of this Court and sentenced him

to serve ten days imprisonment with credit for time served at the time of his

arrest.



              Costs of this proceeding are taxed to Francis Dichtel, for which

execution may issue if necessary.



                                          ________________________________
                                          RILEY ANDERSON, CHIEF JUSTICE


CONCUR:

Birch, Drowota, Reid, and Holder, JJ.




                                        -5-